Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ettridge (US 6812615).

19. Ettridge teaches:
A rotating electrical machine (fig 4) comprising: 
a magnetic field-producing unit/stator 1 equipped with a magnet unit/permanent magnets 6 including a plurality of magnetic poles (this is inherent because the magnet unit is a magnet and all magnets have poles, MPEP 2112) whose magnetic polarities are arranged alternately in a circumferential direction (for opposite polarity, see claim 1); and 
an armature/rotor 3 which includes a multi-phase armature winding (this is inherent since the motor is an AC motor which indicates that the windings [there are multiple windings], see claim 1), wherein one of the magnetic field-producing unit and the armature is engineered as a rotor 3 whose rotating shaft 4 is retained by bearings 11 to be rotatable, the rotating shaft is retained by the plurality of bearings to be rotatable, and each of the bearings is offset from an axial center of one of the magnetic field-producing unit and the armature which works as the rotor to one of opposed ends thereof in the axial direction (the bearings 11 are at opposing ends of the shaft 4 and both the rotor and stator are at the center of the shaft, see fig 4).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germann et al. (US 20170271945).

20. Germann et al. teach:
A rotating electrical machine/motor 10 comprising: 
a magnetic field-producing unit/rotor 50 equipped with a magnet unit/permanent magnet 52 including a plurality of magnetic poles whose magnetic polarities are arranged alternately in a circumferential direction (for circular rotor and alternating polarities of magnet, see para 0051 and fig 2); and 
an armature/stator 20 which includes a multi-phase armature winding 23, wherein one of the magnetic field-producing unit and the armature is engineered as a rotor whose rotating shaft 56 is retained by bearings 57 to be rotatable, the armature includes a ring-shaped base member/stator core 21 which is disposed integrally with the armature winding and secured to an armature holder/chassis 90, and the armature winding is covered with a molding material/bulk moulding compound 24 along with the base member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN 102684326) in view of Fujikawa et al. (JP 2018201018).

1. Zeng et al. teach:
A rotating electrical machine (fig 1) comprising: 
a magnetic field-producing unit/rotor 70 equipped with a magnet unit 73 including a plurality of magnetic poles whose magnetic polarities are arranged alternately in a circumferential direction (for halbach magnetization and opposing polarities of permanent magnets and annular stator, see para 0034 figs 1 and 2); and 
an armature/stator 50 which includes a multi-phase armature winding 55, 
wherein one of the magnetic field-producing unit and the armature is engineered as a rotor (this is evidenced by there being a rotor with magnets and a stator with windings) whose rotating shaft 30 is retained by a bearing 93 and 94 to be rotatable, 
the armature winding has conductor portions (the conductor portions are the windings themselves) which are arranged at a given interval away from each other in the circumferential direction (the windings are wound around a winding post 53 and since there are multiple windings, the windings are spaced at an interval in a circumferential direction, see figs 1 and 2) and face the magnet unit (see fig 1), 
the armature is designed to have conductor-to-conductor members/ribs 57c arranged between the conductor portions in the circumferential direction (see fig 4), the conductor-to-conductor members being made from a magnetic material which meets a relation of Wt x Bs ≤ Wm x Br where Wt is a width of the conductor-to-conductor members in the circumferential direction within one magnetic pole, Bs is a saturation magnetic flux density of the conductor-to- conductor members, Wm is a width of the magnet unit equivalent to one magnetic pole in the circumferential direction, and Br is a remanent flux density in the magnet unit (since the limitations of the conductor to conductor are in alternative form and the ribs are not made of magnetic material, the limitations pertaining to the formula above and limitations pertaining to the placement of the conductor to conductor members will not apply), or alternatively made from a non-magnetic material (for plastic see para 0029 last sentence), 
the armature is alternatively 
Fujikawa et al. teach that the magnet unit/assembly 360 is magnetically oriented to have an easy axis of magnetization 340B & 340D, in a region located closer to a d-axis/easy axis 340C that is a center of a magnetic pole (also located at 340C), aligned to be more parallel to the d-axis than that in a region located closer to a q-axis (the outer ends of magnetic blocks 310A, see fig 5) that is a boundary between magnetic poles to improve magnetic strength (background art 3rd para).

    PNG
    media_image1.png
    308
    532
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zeng et al. so  that the magnet unit is magnetically oriented to have an easy axis of magnetization, in a region located closer to a d-axis that is a center of a magnetic pole, aligned to be more parallel to the d-axis than that in a region located closer to a q-axis that is a boundary between magnetic poles, as taught by Fujikawa et al. so as to improve the strength of the magnet unit.

2. Zeng et al. has bee discussed above, re claim 1; but does not teach that the magnet unit is magnetically oriented to create an arc-shaped magnet-produced magnetic path in which the easy axis of magnetization is directed parallel or near parallel to the d-axis in the region close to the d-axis and also directed perpendicular or near perpendicular to the q-axis in the region close to the q-axis.

Fujikawa et al. teach that the magnet unit is magnetically oriented to create an arc-shaped magnet-produced magnetic path in which the easy axis of magnetization is directed parallel or near parallel to the d-axis in the region close to the d-axis and also directed perpendicular or near perpendicular to the q-axis in the region close to the q-axis to improve magnetic strength (background art 3rd para and fig below).

    PNG
    media_image1.png
    308
    532
    media_image1.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zeng et al. so  that the magnet unit is magnetically oriented to create an arc-shaped magnet-produced magnetic path in which the easy axis of magnetization is directed parallel or near parallel to the d-axis in the region close to the d-axis and also directed perpendicular or near perpendicular to the q-axis in the region close to the q-axis, as taught by Fujikawa et al. so as to improve the strength of the magnet unit.

7. Zeng et al. teach:
The rotating electrical machine as set forth in claim 1, wherein the rotating shaft is retained by the plurality of bearings 93 & 94 to be rotatable, and wherein each of the bearings is offset from an axial center of one of the magnetic field-producing unit and the armature which works as the rotor to one of opposed ends thereof in the axial direction (the bearings 93 & 94 are at opposing ends of the shaft 30 and both the rotor and stator are at the center of the shaft, see fig 4).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. and Fujikawa et al. in further view of Boualem (FR 2933544).

10. Zeng et al. has been discussed above, re claim 7; but does not teach that the bearings have a non-conductive grease.

Boualem teaches that the bearings 22 have a non-conductive grease to prevent the bearings from having electrical continuity as opposed to having a conductive grease making the bearings having electrical continuity.

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zeng et al. so that the bearings have a non-conductive grease, as taught by Boualem so as to prevent electrical continuity in the bearings.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. and Fujikawa et al. in further view of Germann.

11. Zeng et al. has been discussed above, re claim 1; but does not teach that the armature includes a ring-shaped base member which is disposed integrally with the armature winding and secured to an armature holder, and wherein the armature winding is covered with a molding material along with the base member.

Germann teaches that the armature/stator 20 includes a ring-shaped base member/stator core 21 which is disposed integrally with the armature winding and secured to an armature holder/chassis 90, and wherein the armature winding is covered with a molding material/bulk moulding compound 24 along with the base member to encapsulate the armature.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zeng et al. so that the armature includes a ring-shaped base member which is disposed integrally with the armature winding and secured to an armature holder, and wherein the armature winding is covered with a molding material along with the base member, as taught by Germann so as to encapsulate the armature.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. and Fujikawa et al. and Germann in further view of Fukumoto (CN 104578462).

15. Zeng et al. has been discussed above, re claim 11; but does not teach that the base member has holes which extend in the axial direction of the rotating shaft and are filled with the molding material.

Fukumoto teaches that the base member/iron core 10 has holes/resin hole 77 which extend in the axial direction/stacking direction 18 of the rotating shaft (the axial direction of the rotating shaft is not mentioned in the reference, but it is implied since the gist of the reference is resin holes for a stator and rotor) and are filled with the molding material/resin 42 to connect armature or rotor laminations.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Zeng et al. so that the base member has holes which extend in the axial direction of the rotating shaft and are filled with the molding material, as taught by Germann so as to connect armature or rotor laminations.

Allowable Subject Matter
Claims 3-6, 8, 9, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832